Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52165 SAN JOAQUIN BANCORP (Exact name of registrant as specified in its charter) CALIFORNIA 20-5002515 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Truxtun Avenue, Bakersfield, California (Address of principal executive offices) (Zip Code) (661) 281-0360 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: No par value Common Stock: 3,924,044 shares outstanding at August 5, 2008 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Consolidated Balance Sheets June 30, 2008 and December 31, 2007 1 Consolidated Statements of Income Six-month periods ended June 30, 2008 and 2007 2 Consolidated Statements of Cash Flows Six-month periods ended June 30, 2008 and 2007 3 Notes to Unaudited Consolidated Financial Statements 4 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 32 ITEM 4. CONTROLS AND PROCEDURES 33 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 35 ITEM 1A. RISK FACTORS 35 ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS 35 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 35 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 36 ITEM 5. OTHER INFORMATION 36 ITEM 6. EXHIBITS 36 This report contains some forward-looking statements about the Company for which it claims the protection of the safe harbor provisions contained in the Private Securities Litigation Reform Act of 1995, including statements with regard to descriptions of our plans or objectives for future operations, products or services, and forecasts of our financial condition, results of operation, or other measures of economic performance. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include the words "believe," "expect," "anticipate," "intend," "plan," "estimate," or words of similar meaning, or future or conditional verbs such as "will," "would," "should," "could," or "may." Forward-looking statements, by their nature, are subject to risks and uncertainties. A number of factors many of which are beyond our control or ability to predict could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements and past results should not be considered an indication of our future performance. Some of these risk factors include, but are not limited to: certain credit, market, operational and liquidity risks associated with our business and operations; changes in business or economic conditions internationally, nationally or in California; changes in the interest rate environment; potential acts of terrorism and actions taken in response; fluctuations in asset prices including, but not limited to, stocks, bonds, commodities or other securities, and real estate; volatility of rate sensitive deposits and investments; concentrations of real estate collateral securing many of our loans; deterioration in the credit quality of some of our borrowers, rising unemployment rates, operational risks including data processing system failures and fraud; accounting estimates and judgments; compliance costs associated with the Companys internal control structure and procedures for financial reporting; changes in the securities markets; and, inflationary factors. These risk factors are not exhaustive and additional factors that could have an adverse effect on our business and financial performance are set forth under Risk Factors and Cautionary Factors That May Affect Future Results in Item 1A and elsewhere in our most recent annual report on Form 10-K. Forward-looking statements speak only as of the date they are made. We do not undertake to update forward-looking statements to reflect circumstances or events that occur after the date forward-looking statements are made. You are advised, however, to consult any further disclosures we make on related subjects in future periodic reports on Form 10-Q and current reports on Form 8-K filed with the SEC. In addition, past operating results are not necessarily indicative of the results to be expected for future periods. i PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) June 30, 2008 December 31, 2007 ASSETS Cash and due from banks $ 31,173,000 $ 26,209,000 Interest-bearing deposits in banks 565,000 719,000 Federal funds sold 290,000 - Total cash and cash equivalents 32,028,000 26,928,000 Investment securities: Held-to-maturity (market value of $78,743,000 and $106,059,000 at June 30, 2008 and December 31, 2007, respectively) 79,957,000 106,858,000 Available-for-sale 6,382,000 6,433,000 Total Investment Securities 86,339,000 113,291,000 Loans, net of unearned income 725,846,000 698,458,000 Allowance for loan losses (9,694,000) (9,268,000) Net Loans 716,152,000 689,190,000 Premises and equipment 11,056,000 10,143,000 Investment in real estate 544,000 577,000 Interest receivable and other assets 31,519,000 28,599,000 TOTAL ASSETS $ 877,638,000 $ 868,728,000 LIABILITIES Deposits: Noninterest-bearing $ 165,945,000 $ 158,461,000 Interest-bearing 561,498,000 557,612,000 Total Deposits 727,443,000 716,073,000 Short-term borrowings 55,200,000 61,800,000 Long-term debt and other borrowings 17,081,000 17,087,000 Accrued interest payable and other liabilities 17,856,000 18,340,000 Total Liabilities 817,580,000 813,300,000 SHAREHOLDERS' EQUITY Common stock, no par value - 20,000,000 shares authorized; 3,924,044 and 3,536,322 issued and outstanding at June 30, 2008 and December 31, 2007, respectively 20,567,000 10,905,000 Additional paid-in capital 568,000 424,000 Retained earnings 40,337,000 45,452,000 Accumulated other comprehensive income (loss) (1,414,000) (1,353,000) Total Shareholders' Equity 60,058,000 55,428,000 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 877,638,000 $ 868,728,000 See Notes to Unaudited Consolidated Financial Statements 1 SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Quarter Ended June 30 Year to date June 30 2008 2007 2008 2007 INTEREST INCOME Loans (including fees) $ 11,926,000 $ 12,231,000 $ 24,869,000 $ 23,645,000 Investment securities: Taxable investment securities 969,000 1,385,000 2,083,000 2,856,000 Tax-exempt investment securities 38,000 44,000 76,000 88,000 Fed funds & other interest-bearing balances 6,000 59,000 14,000 127,000 Total Interest Income 12,939,000 13,719,000 27,042,000 26,716,000 INTEREST EXPENSE Deposits 3,787,000 5,650,000 8,858,000 11,008,000 Short-term borrowings 370,000 310,000 880,000 400,000 Long-term borrowings 207,000 307,000 485,000 611,000 Total Interest Expense 4,364,000 6,267,000 10,223,000 12,019,000 Net Interest Income 8,575,000 7,452,000 16,819,000 14,697,000 Provision for loan losses 218,000 225,000 328,000 450,000 Net Interest Income After Loan Loss Provision 8,357,000 7,227,000 16,491,000 14,247,000 NONINTEREST INCOME Service charges & fees on deposits 280,000 222,000 537,000 432,000 Other customer service fees 331,000 339,000 595,000 618,000 Other 267,000 304,000 516,000 555,000 Total Noninterest Income 878,000 865,000 1,648,000 1,605,000 NONINTEREST EXPENSE Salaries and employee benefits 2,747,000 2,547,000 5,503,000 4,914,000 Occupancy 251,000 226,000 486,000 469,000 Furniture & equipment 309,000 262,000 597,000 501,000 Promotional 174,000 187,000 347,000 337,000 Professional 371,000 328,000 690,000 717,000 Other 682,000 526,000 1,298,000 989,000 Total Noninterest Expense 4,534,000 4,076,000 8,921,000 7,927,000 Income Before Taxes 4,701,000 4,016,000 9,218,000 7,925,000 Income Taxes 2,058,000 1,659,000 3,988,000 3,353,000 NET INCOME $ 2,643,000 $ 2,357,000 $ 5,230,000 $ 4,572,000 Basic Earnings per Share $ 0.67 $ 0.61 $ 1.33 $ 1.18 Diluted Earnings per Share $ 0.65 $ 0.58 $ 1.29 $ 1.12 See Notes to Unaudited Consolidated Financial Statements 2 SAN JOAQUIN BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Year to Date June 30 2008 2007 Cash Flows From Operating Activities: Net Income $ 5,230,000 $ 4,572,000 Adjustments to reconcile net income to net cash provided by operating activities: Provision for possible loan losses 328,000 450,000 Depreciation and amortization 447,000 453,000 Stock-based compensation expense 144,000 167,000 Excess tax benefit from stock-based compensation - (10,000) Net gain on sale of assets - (12,000) Deferred income taxes (249,000) (403,000) Net amortization (accretion) of investment securities 27,000 6,000 Increase in interest receivable and other assets (2,685,000) (1,456,000) Increase in accrued interest payable and other liabilities (429,000) (975,000) Total adjustments (2,417,000) (1,780,000) Net Cash Provided by Operating Activities 2,813,000 2,792,000 Cash Flows From Investing Activities: Proceeds from maturing and called investment securities 36,964,000 20,191,000 Purchases of investment securities (10,040,000) - Net increase in loans made to customers (27,390,000) (43,998,000) Net additions to premises and equipment (1,327,000) (2,317,000) Net Cash Applied to Investing Activities (1,793,000) (26,124,000) Cash Flows From Financing Activities: Net increase (decrease) in demand deposits and savings accounts (14,891,000) 41,983,000 Net increase (decrease) in certificates of deposit 26,261,000 1,783,000 Net increase (decrease) in short-term borrowings (6,600,000) (25,300,000) Payments on long-term debt and other borrowings (6,000) (6,000) Cash dividends paid (1,074,000) (951,000) Excess Tax benefit from stock-based compensation - 10,000 Proceeds from issuance of common stock 390,000 503,000 Net Cash Provided by Financing Activities 4,080,000 18,022,000 Net Increase (Decrease) in Cash and Cash Equivalents 5,100,000 (5,310,000) Cash and Cash Equivalents, at Beginning of Period 26,928,000 37,779,000 Cash and Cash Equivalents, at End of Period $ 32,028,000 $ 32,469,000 Supplemental disclosures of cash flow information Cash paid during the period for: Interest on deposits $ 8,871,000 $ 11,045,000 Income taxes $ 4,201,000 $ 3,756,000 See Notes to Unaudited Consolidated Financial Statements 3 SAN JOAQUIN BANCORP AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING AND REPORTING POLICIES Nature of Operations San Joaquin Bancorp (the Company) is a California corporation registered as a bank holding company subject to the regulatory oversight of the Federal Reserve System under the Bank Holding Company Act of 1956, as amended. The Company is headquartered in Bakersfield, California. In July 2006, the Company acquired all of the outstanding shares of San Joaquin Bank (the Bank). The Bank is an FDIC insured, California state-chartered bank, and a member of the Federal Reserve System that commenced operations in December 1980. The Bank has four branches. Three branches are in Bakersfield and one is in Delano, California. The Company's primary market area is Kern County, California. In 1987, the Bank formed a subsidiary, Kern Island Company, to acquire, develop, sell or operate commercial or residential real property located in the Company's market area. In 1993, the Bank formed a limited partnership, Farmersville Village Grove Associates (a California limited partnership), to acquire and operate low-income housing projects under the auspices of the Rural Economic and Community Development Department (formerly Farmers Home Administration), United States Department of Agriculture. Kern Island Company is the 5% general partner and the Bank is the 95% limited partner. The companys investment in Kern Island Company and Farmersville Village Grove Associates is included in Investment in real estate on the balance sheet. During August 2006, San Joaquin Bancorp formed San Joaquin Bancorp Trust #1, a Delaware statutory business trust, for the purpose of completing a private placement of $10 million in floating rate trust preferred securities. Basis of Consolidation The consolidated financial statements include San Joaquin Bancorp and its wholly-owned subsidiaries with the exception of San Joaquin Bancorp Trust #1 (the Trust.) All financial information presented in these financial statements includes the operations of the Bank and its subsidiaries year-to-date and on a comparative basis in prior years. All material intercompany accounts and transactions have been eliminated in consolidation. The Trust was established for the purpose of issuing trust preferred securities. Based on the requirements of the Financial Accounting Standards Board Interpretation (FIN) 46R and accepted industry interpretation and presentation, the Trust has not been consolidated. Instead, the Companys investment in the Trust is included in other assets on the balance sheet and junior subordinated debentures are presented in long-term debt. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) and with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated by the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required for audited financial statements. In the opinion of Management, the unaudited consolidated financial statements contain all adjustments necessary to present fairly the Companys consolidated financial position at June 30, 2008 and December 31, 2007, the results of operations for the six months ended June 30, 2008 and 2007, and cash flows for the six-month periods ended June 30, 2008 and 2007. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. In connection with the determination of the allowances for losses on loans and foreclosed real estate, management obtains independent appraisals for significant properties. 4 While management uses available information to recognize losses on loans, future additions to the allowances may be necessary based on changes in historical loss ratios, concentration risks, lending policies and procedures, local and regional economic conditions, nature of the portfolio and terms of loans, experience, ability and depth of lending management, credit quality, quality of the loan review system, collateral values, and effects of other external factors, such as, competition, legal and regulatory requirements. In addition, regulatory agencies, as an integral part of their examination process, periodically review the Company's allowances for losses on loans.
